331 S.W.3d 368 (2011)
STATE of Missouri, Respondent,
v.
Abdi QAMAAN, Appellant.
No. WD 70471.
Missouri Court of Appeals, Western District.
February 22, 2011.
Rosemary Ellen Percival, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before Division One: THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Abdi Qamaan appeals his conviction for attempted deviate sexual assault. He contends that the trial court erred in admitting certain portions of the victim's testimony at trial and that he was thereby prejudiced. The judgment is affirmed. Rule 30.25(b).